                        Case 1:21-cv-00867-CM Document 18 Filed 05/24/21 Page 1 of 2




                                                      T HE C ITY OF N EW Y ORK

JAMES E. JOHNSO                                       LAW D EPARTMENT                                                         CAROLYN E. KRUK
Corporation Counsel                                                                                                    Assistant Co rporation Co unsel
                                     ;,:   USDC SD~ WYORK, NY I0007                                                               ckruk@law.nyc gov
                                     ~                                                                                           Cell : (646) 939-7631
                                           DOCUMENT                                                                            Phone: (2 12 ) 356-0893
                                                                                                                                 Fax : (212 ) 356-1140
                                           ELECTRONICALLY Fll..ED
                                           DOC#:                 )   1
                                           lJA rE     FILED:    :i'J.,5] ~ ~\ ..j               May 24, 2021
          ByECF
          Honorable Colleen McMahon                                                 1
          United States District Judge                                              t,,)(   4       5,'oh       j ~ -kJ.
          Daniel Patrick Moynihan                                                   1 -.,..,.    r~ . . ~       t.{.   I : ouvV\,l., cl      +a
          United States Courthouse                                                  l,,O, • ~                          ~
          500 Pearl Street                                                            ~     /rl ~.}.,\      @    ,r 1./5 a· r-- ·
          New York, New York 10007                                                                    !!.~                   , /. :: .
                      Re:   A. S. and D.S. I, on behalf ofthemselves and their minor
                            City Department of Education, New York City Board of Education, and
                                                                                                   chi/M J
                                                                                                   of k
                                                                                                        5 ;},.5
                                                                                                                                           - }
                                                                                                                                           1 ~:;>--1
                            Chancellor Richard Carranza in his Official Capacity, 21-CV-00867 (CM)(JLC)
                                           ~   --,~ rn
          Dear Judge McMahon:
                                                  .      .'
                                           t ,i. _,., "il. _}


                          I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
          and assigned to represent defendants New York City Department of Education (DOE), New
          York City Board of Education, and former DOE Chancellor Richard Carranza (together, the
          "Defendants") in the above referenced action. I write to respectfully request an extension of
          Defendants' time, nunc pro tune, to respond to the Complaint, and a 30-day adjournment of the
          initial conference scheduled for May 26, 2021 at 10:30 a.m .. See Dkt No. 15. This is Defendants'
          third request for an extension of time to respond to the Complaint, and first request to adjourn the
          initial conference. Plaintiffs' counsel, Erin O'Connor, consents to both requests.

                         Defendants were served with the Complaint on February 5, 2021. Since the
          Complaint was filed, I have investigated Plaintiffs' allegations concerning minor student D.S .'s
          educational program and related services and updated Plaintiffs' counsel on the results of such,
          and asked Plaintiffs' counsel to provide me with their timesheets so that I can evaluate their fees
          demand and request authority to settle their claims for fees in connection with the underlying
          administrative hearings and the instant action. I was in contact with Plaintiffs' counsel today and
          we agreed that she will provide me with the timesheets for my review and the parties will
          attempt to resolve this matter within the next 30 days.
          Case 1:21-cv-00867-CM Document 18 Filed 05/24/21 Page 2 of 2




                The Court previously granted Defendants' two extensions of their time to respond
to the Complaint, most recently, until April 28, 2021. However, I failed to file an answer by this
date. I mistakenly believed that I had done so. I apologize to the Court and Plaintiffs counsel for
this oversight. My division is very short staffed and we are spread very thin - and I mistakenly
failed to calendar this deadline. Again, I apologize. It will not happen again.

               As the parties are hopeful that we will be able to resolve this case within the next
30 days, Defendants respectfully request an adjournment of the May 26, 2021 initial conference
by 30 days: to June 25, 2021 or another later date that is convenient to the Court.

              Accordingly, on behalf of Defendants, I respectfully request an extension until
June 24 to answer the Complaint. This is Defendants' final request for such an extension.

               Thank you for your consideration.

                                                             Respectfully submitted,

                                                             s/
                                                             Carolyn E. Kruk
                                                             Assistant Corporation Counsel

cc.    by ECF

       Erin O'Connor
       Plaintiffs' counsel




                                                 2
